Beasley, Presiding Judge,
concurring specially.
I concur in affirmance of the judgment. However, the denial of a one-day continuance was an abuse of discretion. The reason is that defendant was by law entitled to the report ten days before trial, OCGA § 17-7-211, and his continuance request was a reasonable one. The State did not show that a one-day delay, caused by its own delinquency, would jeopardize the presentation of its case.
The “notice” that the State intended to prove the blood-alcohol level of .13, either in the citation or by the officer orally, is not the scientific report which the State must produce under the Code. Neither “notice” was a substitute for the report, nor did it excuse or ameliorate the failure to comply with the statute.
Nevertheless, the error was moot because defendant had a one-day continuance in effect, due to the mistrial.